DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-10, 12-18, and 20-22 remain pending in the application.
Claims 11 and 19 are cancelled. 
Claims 21-22 are newly added.
Claims 1-10, 12-18, and 20-22 are rejected under 35 U.S.C. 103.

Response to Amendment and Arguments
The amendment filed 09/23/2021 has been entered. 
Applicant’s amendments to claim 5 have overcome the objection previously set forth in the Non-Final Office Action mailed 06/24/2021. The objection to claim 5 has been withdrawn.
Applicant’s arguments with respect to the rejection of claims 3, 4, 6, and 9 under 35 U.S.C. 112(b) have been fully considered and are persuasive due to the amendments to claims 3, 4, 6, and 9.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments with respect to the rejection of claims 1-4, 7, 13-16, and 20 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive due to the amendments to independent claims 1, 13, and 20.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the cited art of record, Mahdavinejad.



	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 4, 7, 10, 13-16, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. (US 2020/0134205) and Mahdavinejad et al. (“Machine Learning for Internet of things Data Analysis”, Pub. 2018).

Regarding claim 1, Hsiao et al. teaches A computer-implemented method comprising: receiving, using one or more processing units, internet of things (IoT) data (processor, ¶ [0007]; receiving a plurality of device data from at least one Internet of Things (IoT) apparatus via the network interface, ¶ [0007]);
determining, with one or more processing units, at least one aggregation pattern of the IoT data (using the diagnosis rule associated with the device identifier to generate a diagnosis log data, ¶ [0007]); 
hashing, with one or more processing units, the IoT data based on the at least one aggregation pattern to obtain hash values of the IoT data (packaging the diagnosis log data based on a second preset data amount to generate a plurality of diagnosis log files and a second hash value of each of the diagnosis log files, ¶ [0007]); 
and sending, with one or more processing units, the hash values to a blockchain system for storing (storing each of the second hash values to the blockchain system, ¶ [0007]).  
However, Hsiao et al. does not teach wherein the at least one aggregation pattern is a pattern learned from machine learning.
Mahdavinejad et al., in the analogous field of IoT data management, teaches wherein the at least one aggregation pattern is a pattern learned from machine learning (To gain a deeper insight into IoT smart data, patterns must be extracted and the generated data interpreted. Cognitive IoT plays an important role in enabling the extraction of meaningful patterns from generated IoT smart data, Section 1.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Hsiao et al. with that of Mahdavinejad et al. and to apply a machine learning algorithm in order to learn an aggregation pattern. Applying machine learning enables the system to be trained and to become adaptable to provide more accurate results. Such systems can analyze a massive amount of data, learn from generated data and improve when performing repeated tasks (Mahdavinejad et al. Section 1.1).

Regarding claim 2, Hsiao et al. further teaches wherein the hashing includes: building, with one or more processing units, a hierarchical structure for the at least one aggregation pattern; and hashing, with one or more processing units, the IoT data based on the hierarchical structure (each diagnosis log file LDF also records the diagnosis log data LD1 to LD4 corresponding to the second preset the second hash value V2 which is a root hash value of the indexed Merkle tree data structure for diagnosing the log file LDF, Fig. 4 and ¶ [0031]- [0032]). 

	Regarding claim 3, Hsiao et al. further teaches reorganizing, with one or more processing units, the IoT data based on the hierarchical structure (each diagnosis log file LDF also records the diagnosis log data LD1 to LD4 corresponding to the second preset data amount in an indexed Merkle tree data structure, Fig. 4 and ¶ [0031]- [0032]).  

Regarding claim 4, Hsiao et al. further teaches storing, with one or more processing units, the reorganized IoT data in an IoT data store (storing each of the diagnosis log files to the interplanetary file system, ¶ [0007]). 

Regarding claim 7, Hsiao et al. further teaches receiving, with one or more processing units, an IoT data query from a verification client; and retrieving, with one or more processing units, the IoT data from an IoT data store based on the hash values stored in the blockchain system (when data processing apparatus 1 needs to look up the diagnosis log data, the data processing apparatus 1 may download the corresponding diagnosis log file LDF from the interplanetary file system and the data processing apparatus 1 reads the corresponding second hash value V2 from the blockchain system 4 to verify the diagnosis log file LDF, ¶ [0046]). 

Regarding claim 10,  the combination further teaches optimizing, with one or more processing units, the at least one aggregation pattern based on IoT data queries (Mahdavinejad et al. teaches   

Regarding claim 21, Hsiao et al. further teaches wherein the aggregation patterns are based on temporal factors (obtains a diagnosis log data "09:20-IoT0002a-true",  ¶[0026]).

Claims 13, 14, 16, and 18 amount to a system comprising a memory with instructions that, when executed by one or more processors, performs the method of claims 1, 2, 7, and 10 respectively.  Accordingly, claims 13, 14, 16, and 18 are rejected for substantially the same reasons as presented above for claims 1, 2, 7 and 10 and based on the references’ disclosure of the necessary supporting hardware and software (Hsiao et al.: storage and processor, ¶ [0007]). 

	Regarding claim 15, Hsiao et al. further teaches reorganizing the IoT data based on the hierarchical structure (each diagnosis log file LDF also records the diagnosis log data LD1 to LD4 corresponding to the second preset data amount in an indexed Merkle tree data structure, Fig. 4 and ¶ [0031]- [0032]).

Claim 20 amounts to a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors, performs the method of claim 1.  Accordingly, claim 20 is rejected for substantially the same reasons as presented above for claim 1 and based on the references’ disclosure of the necessary supporting hardware and software (Hsiao et al.: storage and processor, ¶ [0007]). 

Claims 5, 6, 8, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. (US 2020/0134205), Mahdavinejad et al. (“Machine Learning for Internet of things Data Analysis”, Pub. 2018), and Boutaba et al. (US 2019/0245680).

Regarding claim 5, the combination of Hsiao et al. and Mahdavinejad et al. teaches the method of claim 1, as shown prior.
However, the combination does not teach indexing, with one or more processing units, the hash values based on the hash values and the IoT data of the corresponding at least one pattern to obtain hash indexes.
Boutaba et al., in the analogous field of blockchain based data management, teaches indexing, with one or more processing units, the hash values based on the hash values and the IoT data of the corresponding at least one aggregation pattern to obtain hash indexes (Boutaba et al.: the data store 208 may include an index tree, FIG. 4 and ¶ [0040]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Hsiao et al. and Mahdavinejad et al. with that of with that of Boutaba et al. and to index the hash values and the IoT data in order to facilitate storage and access of data (Boutaba et al. ¶ [0040]).

Regarding claim 6, Boutaba et al. further teaches storing, with one or more processing units, the hash values that are indexed based on an IoT data store (Boutaba et al.: the data store 208 may include an index tree, FIG. 4 and ¶ [0040]).  

	Regarding claim 8, the combination of Hsiao et al. and Mahdavinejad et al. teaches the method of claim 7, as shown prior. Hsiao at al. further proposes verification of the IoT data by use of the hash 
However, the combination of Hsiao et al. and Mahdavinejad et al. does not specifically disclose the hashing of the retrieved IoT data for comparison to the hash values stored in the blockchain.
Boutaba et al. teaches calculating, with one or more processing units, at least one hash value of the retrieved IoT data; reporting, with one or more processing units: in response to a corresponding hash value stored in the blockchain system being unmatched with the calculated at least one hash value of the retrieved IoT data, the retrieved IoT data being tampered with; and in response to a corresponding hash value stored in the blockchain system being matched with the calculated at least one hash value of the retrieved IoT data, the retrieved IoT data as being not tampered with (Boutaba et al. teaches the device determining that the provided digital information has been compromised responsive to the verifiable key derived from the digital information retrieved from the blockchain not matching the independently computed separate verifiable key from the retrieved digital information; the device determining that the provided digital information has not been compromised responsive to the verifiable key derived from the digital information retrieved from the blockchain matching the independently computed separate verifiable key from the retrieved digital information, ¶ [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Hsiao et al. and Mahdavinejad et al. with that of Boutaba et al. and to hash of the retrieved IoT data for comparison to the hash values stored in the blockchain. By doing so, the system can prevent security breaches and detect when data has been compromised (Boutaba et al. ¶ [0004]-[0005]).
	
claim 9, the combination further teaches retrieving, with one or more processing units, the IoT data from the IoT data store based on the hash values. Boutaba et al. teaches the index tree 210 may function as a binary search tree and digital information may be stored in nodes of the binary search tree based on a comparison of hashes, ¶ [0041]).  

	Claim 17 amounts to a system comprising a memory with instructions that, when executed by one or more processors, performs the method of claim 8.  Accordingly, claim 17 is rejected for substantially the same reasons as presented above for claim 8 and based on the references’ disclosure of the necessary supporting hardware and software (Hsiao et al.: storage and processor, ¶ [0007]).

Claim  12 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. (US 2020/0134205), Mahdavinejad et al. (“Machine Learning for Internet of things Data Analysis”, Pub. 2018), and Ayoade et al. (“Decentralized IoT Data Management Using BlockChain and Trusted Execution Environment”, Pub. 2018).

Regarding claim 12, the combination of Hsiao et al. and Mahdavinejad et al. teaches the method of claim 1, as shown prior.
However, the combination does not teach wherein at least one mapping is built, with one or more processing units, between a hash value and at least one of IoT device identity, IoT data type or IoT data keyword.
Ayoade et al., in the analogous field of IoT data management, teaches wherein at least one mapping is built, with one or more processing units, between a hash value and at least one of IoT device identity, IoT data type or IoT data keyword (Ayoade et al.: using the combination of the owner 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Hsiao et al. and Mahdavinejad et al. with that of Ayoade et al. and to add a mapping from hash value to device id to the data management system for use in enforcing read/write permissions (Section IV).

Claim  22 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. (US 2020/0134205), Mahdavinejad et al. (“Machine Learning for Internet of things Data Analysis”, Pub. 2018), and Ma et al. (“Mining Smart Card Data for Transit Riders’ Travel Patterns”, Pub. 2013).

Regarding claim 22, the combination of Hsiao et al. and Mahdavinejad et al. teaches the method of claim 1, as shown prior.
However, the combination does not teach wherein the aggregation patterns are based on spatial factors.
Ma et al., in the analogous field of pattern mining teaches wherein the aggregation patterns are based on spatial factors (Transit riders’ trip chains are identified based on the temporal and spatial characteristics of their smart card transaction data. The Density-based Spatial Clustering of Applications with Noise (DBSCAN) algorithm then analyzes the identified trip chains to detect transit riders’ historical travel patterns, Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Hsiao et al. and Mahdavinejad et al. with that of Ma et al. and to base the aggregation patterns on spatial factors in order to extract individual passenger’s travel patterns and travel regularity (Ma et al., Section 1: Introduction).


	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624. The examiner can normally be reached Monday-Thursday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        01/12/2022

/David T. Brooks/Primary Examiner, Art Unit 2156